Title: To James Madison from Francis Mulligan, 14 October 1806
From: Mulligan, Francis
To: Madison, James



Dr Sir,
Charleston Sou. Carolina October 14th. 1806.

I profit of the present Occasion, as one of the most Interesting moments of of my life, wherein it affords me, this Early opportunity, in Testifying to you, in the most Sincere manner, my congratulations, on the happy Triumph of republicanism, over the Enymies, to the Peace, and happyness of Our Country, which the event of this Election has but this moment proven, wherein Robert Marion, Independent to all the Wicked machinations of the adverse party is Elected member of Congress.
There were one Thousand and Twenty Voters attended.
Robert Marion had .........522
Wm. Leighton Smith.........428
Republican majority........39
It is not doubted, but Mr. Marion, will have a decided majority in the Country, Mr. Jno. Blake Candidate, for the State Legislature, having no opponent; no doubt can be entertained, of his being elected.  The Republican Ticket, for the State Legislature, will go down So thought Generally.
Having personally attended the Poll, from its commencement, on yesterday morning, at nine o clock, Untill 6 Oclock in the evening of Thursday, this moment which anounces, the Election of Our Republican candidate an event highly Interesting to all Well wishers to the Freedom & Independence of America, and the True adherents of the present administration, if my exertions have in the Smallest degree could have any effect, and that this information can reach you in the time Since return Stated It will more than compensate my past, and most anxious Solicitude.  I pray you to accept with the greatest Respect, my best wishes & Sincere Regards,

Francis Mulligan

